August 7, 2012.




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                      PRATAP AND JAYA DESAI, Appellants

NO. 14-11-00956-CV                         V.

 CHAMBERS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL REVIEW
    BOARD OF CHAMBERS COUNTY APPRAISAL DISTRICT, Appellees
                ________________________________

       This cause, an appeal in favor of appellees, CHAMBERS COUNTY APPRAISAL
DISTRICT AND THE APPRAISAL REVIEW BOARD OF CHAMBERS COUNTY
APPRAISAL DISTRICT, signed, October 4, 2011, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and REMAND the cause for proceedings
in accordance with the court's opinion.

       We further order that all costs incurred by reason of this appeal be paid by
appellees, CHAMBERS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL
REVIEW BOARD OF CHAMBERS COUNTY APPRAISAL DISTRICT.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.